DETAILED ACTION
The amendment filed on June 23, 2022 has been entered.
Claims 6-7 and 14-15 are cancelled, and claims 1-5, 8-13 and 16-23 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroll et al. (9,423,119).
Figures 15-20 disclose an elastic support 10A (Figure 15, annotated, next page) comprising:

fasteners comprising a first fastener and a second fastener configured to:
mount a heat dissipating piece 12, and arrange around the heat dissipating piece 12,
 wherein the first fastener comprises a first end of the first fastener and a second end of the first fastener; and
elastic arms configured to arrange around the heat dissipating piece 12, wherein the elastic arms comprise a first elastic arm 104 (left) and a second elastic arm 104 (right), wherein the first elastic arm 104 comprises a first end of the first elastic arm 104, a middle part, and a second end of the first elastic arm 104, wherein the first end of the first elastic arm 104 is directly connected to the first end of the first fastener and the second end of the first elastic arm 104 is directly connected to the second end of the first fastener, wherein the first end of the first elastic arm 104 and the second end of the first elastic arm 104 are configured to arrange in a circumferential direction of the heat dissipating piece 2, wherein the middle part is configured to bend toward a board 14 and connect to the board 14 in a fastened manner (Figure 20),
wherein the elastic support 10A is integrally formed and configured to be used in a floating heat sink 14 (Figure 20).


    PNG
    media_image1.png
    689
    1019
    media_image1.png
    Greyscale


Regarding claim 2, Figures 16A and 19-20 disclose the first fastener is a strip-shaped fastener that is configured to be disposed along an edge of the heat dissipating piece 12.
Regarding claim 3, Figure 15 (annotated, above) discloses the fasteners are sequentially connected to form a ring.
	Regarding claim 4, Figure 15 (annotated, above) discloses the first fastener comprises a first fastener side configured to: position close to the heat dissipating piece 12; and bend away from the board 14 in a step-shaped manner (see circled region).
	Regarding claim 5, Figures 15-18 disclose a tooling positioning hole in structure 28 disposed indirectly on the first fastener.
Regarding claim 9, Figures 15-18 disclose the first fastener and the first elastic arm 104 are in sheet-like structures.
Regarding claim 10, as applied to claim 1 above, Figure 20 discloses a floating heat sink comprising: a heat dissipating piece 12; and the elastic support 10A.
	Regarding claim 11, as applied to claim 3 above, the claim limitations are met.
	Regarding claim 12, as applied to claim 4 above, the claim limitations are met.
Regarding claim 13, as applied to claim 5 above, the claim limitations are met.
	Regarding claim 17, as applied to claim 9 above, the claim limitations are met.
Regarding claim 20, as applied to claims 1-2 above, Figure 20 discloses a floating heat sink comprising: a heat dissipating piece 12; and the elastic support 10A.
Regarding claim 21, Figure 16A discloses the first fastener comprises a positioning lug 22A.
Regarding claim 22, Figure 19 discloses the heat dissipation piece 12 comprises a positioning slot 100.
Regarding claim 23, Figure 16A discloses the positioning lug 22A is connected to the positioning slot 100.

Allowable Subject Matter
Claims 8, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.
The rejection in view of Liu (6,037,660) is withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.  No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763